Matter of Bonora (2014 NY Slip Op 08426)





Matter of Bonora


2014 NY Slip Op 08426


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2014-03362

[*1]In the Matter of Palma Bonora, deceased. Bruce L. Stein, etc., respondent; Gary D. Gotlin, etc., appellant. (File No. 4663/13)


John Z. Marangos, Staten Island, N.Y., for appellant.
Cullen and Dykman LLP, New York, N.Y. (Michael P. Ryan, Richard H. Freeman, Joseph J. Borges, and Wendy Tobias of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to SCPA 1001 for the administration of the estate of Palma Bonora, Gary D. Gotlin, as Public Administrator of Richmond County, appeals, as limited by his brief, from stated portions of an order of the Surrogate's Court, Kings County (López Torres, S.), dated March 28, 2014, which, inter alia, denied his motion to revoke letters of administration issued to Bruce L. Stein, as Public Administrator of Kings County.
ORDERED that the order is affirmed insofar as appealed from, with costs.
For the reasons stated in our decision and order in a companion appeal (see Matter of Bonora, _____ AD3d _____ [Appellate Division Docket No. 2014-02896; decided herewith]), the Surrogate's Court properly denied the motion of Gary D. Gotlin, as Public Administrator of Richmond County, to revoke letters of administration issued to Bruce L. Stein, as Public Administrator of Kings County, in connection with the estate of Palma Bonora.
The parties' remaining contentions either are not properly before this Court, are without merit, or need not be reached in light of our determination.
We decline Stein's request for the imposition of sanctions, as neither Gotlin nor his counsel engaged in sanctionable conduct on this appeal (see 22 NYCRR 130-1.1[c]).
SKELOS, J.P., DICKERSON, CHAMBERS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court